              Case 1:17-cr-00556-ER Document 31 Filed 07/09/21 Page 1 of 1

                                                                                  Hughes Hubbard & Reed LLP
                                                                                           One Battery Park Plaza
                                                                                  New York, New York 10004-1482
                                                                                        Office:+1 (212) 837-6000
                                                                                           Fax: +1 (212) 422-4726
                                                                                             hugheshubbard.com

                                                                                                  Marc A. Weinstein
                                                                                                             Partner
                                                                                     Direct Dial: +1 (212) 837-6460
                                                                                     Direct Fax: +1 (212) 299-6460
                                                                               marc.weinstein@hugheshubbard.com


                    7/9/2021

                                                     July 8, 2021

                                   Sentencing is adjourned to October 13, 2021 at 3:30 p.m.
VIA EMAIL & ECF                    SO ORDERED.
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square                                                     7/9/2021
New York, New York 10007


              Re:     United States v. Gilbert Armenta, 17 Cr. 556 (ER)

Dear Judge Ramos:

              The Court previously scheduled the sentencing of Gilbert Armenta for July 14,
2021. The parties continue to engage in discussions regarding various sentencing-related issues.
To permit those continuing discussions, counsel for Mr. Armenta respectfully requests an
adjournment of the sentencing until sometime during the week of October 11, 2021 (excluding
October 15). The Government consents to such an adjournment.



                                                 Respectfully submitted,


                                                 /s/ Marc A. Weinstein .
                                                 Marc A. Weinstein


cc:   Christopher DiMase (AUSA)
      Nicholas Folly (AUSA)




101081288_1
